MANDATE
    Case 1:17-cv-05228-NGG-JO Document 260 Filed 07/29/20 Page 1 of 2 PageID #: 7681




                          United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                    At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
     City of New York, on the 29th day of July, two thousand twenty.

     Present:    Dennis Jacobs,
                 Robert D. Sack,
                 Denny Chin,
                              Circuit Judges.
     _________________________________________________

     Martin Jonathan Batalla Vidal, et al.,

                                   Plaintiffs-Appellees,
                                                                        ORDER
                              v.                                18-485(L), 18-488(Con),
                                                                18-1521(Con), 18-1525(Con),
                                                                18-1985(Con), 18-1986(Con),
                                                                18-1987(Con), 18-1988(Con)

     Donald J. Trump, President of the United States,
     et al.,
                              Defendants-Appellants.
     _________________________________________________

                   The appeal in the above captioned case from an order of the United States
     District Court for the Eastern District of New York was argued on the district court's
     record and the parties' briefs. While the appeal was pending, the Supreme Court
     granted defendants-appellants' petition for certiorari before judgment. The Supreme
     Court issued its opinion on June 18, 2020, and its judgment was transmitted to this
     Court on July 20, 2020.

                   Upon consideration thereof, IT IS HEREBY ORDERED, ADJUDGED, and
     DECREED that the district court's February 13, 2018 order granting a preliminary
     injunction is VACATED, the district court's November 9, 2017 order partially denying
     defendants-appellants' motion to dismiss is AFFIRMED IN PART, and the district




MANDATE ISSUED ON 07/29/2020
Case 1:17-cv-05228-NGG-JO Document 260 Filed 07/29/20 Page 2 of 2 PageID #: 7682




 court's March 29, 2018 order partially denying the balance of defendants-appellants'
 motion to dismiss is REVERSED IN PART. The case is REMANDED to the district
 court for further proceedings consistent with the Supreme Court's opinion.



                                         FOR THE COURT:
                                         Catherine O'Hagan Wolfe, Clerk




                                            2
